On the court’s own motion, the last paragraph of this court’s decision [27 A D 2d 851] dated March 20, 1967 is amended to read as follows: “As to defendant Kuzmack, were the judgment in his favor, we would reverse it as to him and order a new trial on the authority of Pfaffenbach v. White Plains Express Corp. (17 N Y 2d 132). Such, however, is not the case. The complaint was dismissed as to Kuzmack at the end of plaintiff’s case and, although such dismissal is included in the preliminary recitals in the judgment, there are no decretal provisions in Kuzmack’s favor in the judgment. Hence, with respect to Kuzmack, an appeal from the judgment does not properly lie.” The order made on March 20, 1967 is amended accordingly. Ughetta, Acting P. J., Brennan, Rabin, Hopkins and Benjamin, JJ., concur.